DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A, encompassing claims 19-27, 37, 40, and 42-47 in the reply filed on 10/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 26 requires the lens material having the cited property. However, this subject matter is not adequately described in the specification in such a way to enable one having ordinary skill in the art to make and/or use the invention without undue experimentation.
The breath of the claim is very broad in that it requires the lens material having a certain property without clearly disclosing the corresponding material. The nature of the claim is dealing with lens material with specific property, and the level of predictability of this art is very high. On the other hand, there is very little prior art associated with this field of the invention, and the amount of direction provided by the applicant is very minor.
The instant specification discloses that the lens mat should be made from a material having the property that a 2 mm thick sample of the material will transmit at least 90% of light at the 365 nm UV light. It is noted the many molded silicones transmit light well in the visible range, but not as well in the UV and IR wavelength (paragraph [0026]).  This disclosure appears to discredit/discourage the use of silicone as the lens material. The original disclosure does not clearly describe what material can meet the desired property for the lens material.
The instant specification also discloses that the vials maintain good contact with the lens mat and it has been found that a durometer of the lens material of at least 65 on the Shore A allows this contact to occur using only the force of the weight of the vial rack itself against silicone (paragraph [0027]). However, the disclosure in paragraph [0027], one the other hand, appears to suggest the use of silicone as the lens material.
The contradicting description in the instant specification does not provide clear disclosure what lens material can meet the requirement of “a 2 mm thick sample of the material will transmit at least 90% of light at the 365 nm UV light” as cited in claim 26. 
Therefore, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to practice the invention without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 and 45 recite the limitation "said reaction vial".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as the container”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-27, 37, 40, and 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (PG-PUB US 2020/0406224) in view of Bazin et al (PG-PUB US 2017/0270065) and Cheng et al (PG-PUB US 2010/0226130).
Regarding claims 19 and 37, Thompson et al disclose an apparatus for photochemical reaction (ABSTRACT). The apparatus comprises
(1) a plate/rack/holder for supporting a workpiece 126/a reaction vessel 402 in which the photochemical reaction is preformed  (i.e. a rack…, a container…, Figures 1 & 4, paragraphs [0019] – [0020], & [0060]);
(2) a plurality of surface mounted LEDs 119 directing the radiant output to the workpiece (i.e. an array of surface mounted LEDs….., Figures 1 & 4, paragraphs [0019] & [0030]);
(3) coupling optics 130 which may include lens interposed between the LEDs 119 and the workpiece 126, wherein the each LED is disposed on a one-to-one basis in a respective lens (i.e. lens……, Figure 1, paragraph [0022]).
It should be noted that the limitation of  “vial” does not recite any structural elements and will be interpreted as “containers/enclosing structure”. Thompson teaches a reaction vessel (Figures 1 & 4, paragraphs [0060]), reading on “vial”. Although Thompson does not teach a plurality of vessel, it has been held that mere duplication of the essential working parts of a device involves only routine of skill in the art. St. Regis Paper Co. v. Bemis, 193 USPQ8. Therefore, utilizing an array of vessels is within ordinary skill in the art.
Thompson teach that a holder is used for holding the reaction vessel and the reactor may be operated in batches (Figures 1 & 4, paragraphs [0019] – [0020], [0060] & [0068]), but does not teach the rack/holder having openings for holding vials. However, Bazin et al disclose an apparatus for photochemical reaction (ABSTRACT). Bazin teaches that the apparatus comprises removable holders 210 having openings 220 for holding reaction vials (i.e. a rack having openings…, Figures 4 & 5, paragraphs [0044] & [0047]). Bazin further indicates that the multiple reaction vials held by the holder having openings can be irradiated by the light source simultaneously, thereby allowing a multiple photochemical reaction to be investigated simultaneously (paragraph [0042]). Therefore, it would be obvious for one having ordinary skill in the art to utilize a holder/rack having openings to hold the reaction vials as suggested by Bazin in order to simultaneously investigate multiple photochemical reaction in batches within the device of Thompson.
Thompson teaches that coupling optics 130 which may include lens is interposed between the LEDs 119 and the workpiece 126 (Figure 1, paragraph [0022]), but Thompson/Bazin does not teach the lens contacting the LEDs or the vials. However, Cheng et al disclose an LED light module (ABSTRACT). Cheng teaches that the LED light module comprises a plurality of mold 60 having a silicone lens 3 in physical contact an LED chip 2 (Figures 1-4, paragraphs [0025] – [0026] & [0036]). Cheng further indicates that the lens 3 is intimately engaged with the surface of the LED chip 2, thereby the light generated from the LED directly passes through the lens without loss of light beam and can have improved light uniformity and intensity (paragraphs [0008], & [0026]).  Therefore, it would be obvious for one having ordinary skill in the art to arrange the LED light source and the vial in physical contact with the lens as suggested by Cheng in order to avoid loss of light and improve light distribution uniformity within the device of Thompson/Bazin.
As such, the combined teaching of Thompson/Bazin/Cheng comprises a rack/holder having openings for holding vials, an array of surface mounted LEDs to which each LED is associated with the corresponding vial, and an array of lens in which each lens is intimately engaged with the corresponding vial and the corresponding LED.
Regarding claim 20, Cheng teaches that the lens comprises a part having substantially quarter-sphere shape  and a part having substantially cylindrical shape, wherein the lens 3 is intimately engaged with the surface of the LED 2  (Figures 1-3, paragraphs [0009] & [0026] - [0027]).
Regarding claim 21, Cheng teaches that the lens includes an indentation part to avoid loss of light (paragraphs [0008] & [0026]).
 Regarding claims 22, Thompson teaches that the selection of optics material may be based upon the specific application (paragraphs [0022] – [0023]). Cheng teaches that the silicone lens has a refractive index in a range of 1.4 to 1.6 (paragraph [0010]).
Regarding claims 23-24 and 26, Thompson teaches that the selection of optics material may be based upon the specific application (paragraphs [0022] – [0023]). Cheng teaches that the silicone lens has durometer of 50-80 , a refractive index in a range of 1.4 to 1.6, and a light transmittance of more than 90% at UV light per 2 mm sample (paragraph [0010]).
Regarding claim 25, Thompson teaches that  cooling fin may be attached to the light source (paragraph [0032]), Cheng teaches that a heat sink 4 is attached to the Led 2 (Figure 1-3, paragraph [0025]).
Regarding claim 27, it should be noted that an apparatus has a footprint dimension to comply with certain standards does not require any additional structures, rather having different dimension. However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144).
Regarding claim 40, Bazin teaches that the apparatus comprises removable holders 210 having openings 220 for holding reaction vials (Figures 4 & 5, paragraphs [0044] & [0047]).
Regarding claim 42, Thompson teaches that LED light source has a base (Figures 1 & 4). Cheng teaches the LED light source has a base (Figures 1-3). Thompson/Bazin/Cheng does not specifically teach the LED light having a spherical dome. However, it has been held that, without persuasive evidence that the particular shape is significant; a change in shape is generally recognized as being within ordinary skill in the art In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144). Therefore, it would have been an obvious matter of design choice to make the LED light source having a spherical dome since such a modification would have involved a mere change in shape of a component.
Regarding claim 43, Cheng teaches that the lens comprises a part having substantially quarter-sphere shape  and a part having substantially cylindrical shape, wherein the lens 3 is intimately engaged with the surface of the LED 2  (Figures 1-3, paragraphs [0009] & [0026] - [0027]).
Regarding claim 44, Cheng teaches that the lens includes an indentation part to avoid loss of light (paragraphs [0008] & [0026]).
Regarding claims 45-47, Thompson teaches that the selection of optics material may be based upon the specific application (paragraphs [0022] – [0023]). Cheng teaches that the silicone lens has durometer of 50-80 , and a refractive index in a range of 1.4 to 1.6. (paragraph [0010]).
Conclusion
Claims 19-27, 37, 40, and 42-47 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795